People v Harrison (2017 NY Slip Op 00321)





People v Harrison


2017 NY Slip Op 00321


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-02585
 (Ind. No. 11302/96)

[*1]The People of the State of New York, respondent,
vRashon Harrison, appellant.


Seymour W. James, Jr., New York, NY (David A. Crow and Davis Polk & Wardwell LLP [Christopher M. Seck], of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Jonathan K. Yi of counsel; Michael Parayannilam on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Kohm, J.), dated February 24, 2016, which denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon a jury verdict, on April 3, 1997.
ORDERED that the order is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant's motion to be resentenced pursuant to CPL 440.46, in light of the defendant's institutional and criminal record, which included 12 tier III infractions and 32 tier II infractions, as well as numerous parole violations, some of which were based upon convictions of new crimes (see People v Duke, 132 AD3d 893).
DILLON, J.P., MILLER, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court